Citation Nr: 1625589	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, with additional service in the United States Army Reserve from August 1981 to September 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the proceeding is of record.

The Board remanded this issue in August 2014 for additional development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran contends that his currently diagnosed right ear hearing loss disability is the result of noise exposure associated with his duties during active service and active duty for training service.  His duties during active duty involved demolitions and use of machine guns.  He stated that he worked as a weapons and demolition instructor in the Army Reserve, and did not use hearing protection in the training environment.  

Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2014 remand, the RO or Appeals Management Center (AMC) was directed to afford the Veteran a VA examination to determine the etiology of his right ear hearing loss.  The examiner was to provide a medical opinion as to whether there is a 50 percent or better probability that the right ear hearing loss had its onset during active service or is otherwise etiologically related to service.  The examiner was also to provide an opinion as to whether it was at least as likely as not, that the Veteran's right ear hearing loss disability was caused by or permanently worsened by his service-connected residuals of traumatic brain injury.  The remand directed the examiner to discuss the significance of the improvement shown between the April 1967 and May 1970 enlistment and separation examinations.  

Pursuant to the August 2014 remand, the Veteran was afforded a VA examination in February 2015.  The examiner concluded that the Veteran's right ear hearing loss was less likely as not caused by or a result of military noise exposure, and was most likely a combination of civilian noise exposure and aging.  The opinion was based on normal hearing at the time of enlistment and separation, without any shift in hearing for the worse at any frequency from 500 to 4000 Hertz (Hz).  The examiner stated that there was no shift for better or worse, and no improvement or decline in hearing.  It was noted that his Army Reserve treatment records showed normal hearing throughout the 1990's.  The examiner also found that the Veteran's right ear hearing loss was not likely delayed onset hearing loss from the military.  This was based on scientific evidence which indicates that understanding of the mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was unlikely.  

The Board finds the February 2015 VA examination report inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2015 VA examiner's opinion was based, at least in part, on the lack of evidence of a shift at any frequency from 500 to 4000 Hz.  In rendering the opinion, the February 2015 VA examiner did not acknowledge and discuss the threshold shifts noted during his reserve service.  Reserve service treatment records show that between August 1981 and February 1983 there was a shift for the worse in the right ear at the 4000 Hz frequency.  An August 1981 audiological evaluation showed a threshold of 5 decibels at the 4000 Hz frequency, and a February 1983 audiological evaluation showed a threshold of 25 decibels at this frequency.  Additional audiological evaluations during his reserve service showed thresholds of 15 decibels in January 1987 and January 1992, and 10 decibels in December 1996, all at the 4000 Hz frequency.  However, the reserve service treatment records do not show that the Veteran's threshold completely returned to the threshold noted at the time of his August 1981 enlistment into the Army Reserve.  Moreover, in the August 2014 remand, the Board noted that the October 2012 VA examiner improperly applied VA standards to disregard hearing loss at higher ranges in determining whether overall hearing loss was related to the Veteran's reserve service.  The February 2015 VA examiner concluded that the Veteran's audiological evaluations during his reserve service showed normal hearing throughout the 1990's, but did not discuss the significance of any shift for the worse at the 6000 frequency.  As such, another VA examination is required to address the significance of the threshold shifts at the 4000 and 6000 Hz frequencies during his reserve period.  

Furthermore, in the August 2014 remand, the Board noted that the April 1967 enlistment and May 1970 separation examinations documented significant improvement in hearing.  Therefore, the examiner was instructed to discuss the significance of the improvement shown between the entrance and separation examinations.  In February 2015, the VA examiner found that there was no improvement or decline in hearing during service.  A February 2010 VA examination report and a November 2010 addendum opinion indicate that the Veteran's entrance audiological data were converted for American Standards Association (ASA) to International Standards Organization-American National Standards Institute (ISO-ANSI).  However, the VA examiners, to include the most recent VA examiner, did not provide explicit numerical conversions.  It is not clear what standard of conversion the February 2015 examiner used, however, so examination is required for an examiner to provide the numerical conversions and explain the standard of conversion, as well as to discuss any improvement shown during service.  

In addition, the February 2015 VA examiner concluded that the Veteran's hearing loss was more likely the result of civilian noise and aging.  However, the examiner did not consider the Veteran's lay statements of record.  Particularly, the Veteran's statements that he was employed as an accountant in his civilian occupation and worked inside of an office with little to no noise exposure.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Finally, the August 2014 Board remand instructed that the examiner was to determine whether it was at least as likely as not that the Veteran's right ear hearing loss was caused or permanently worsened by his service-connected residuals of traumatic brain injury.  The examiner did not provide an opinion regarding secondary service connection.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should obtain an opinion from a physician with sufficient expertise, who has not previously performed an examination or provided an opinion in this matter, to determine the nature and etiology of the Veteran's right ear hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the physician.  Any indicated tests should be completed.

(a) The physician should provide an opinion as to whether there is a 50 percent or better probability that the right ear hearing loss disability originated in service or is otherwise etiologically related to service, to include any period of active duty for training.  

(b) The physician should provide an opinion as to whether there is a 50 percent or better probability that the right ear hearing loss disability was caused by or permanently worsened by the Veteran's service-connected traumatic brain injury.  

In providing the requested opinions, the physician must consider the Veteran's lay statements that he worked in an office setting and had little noise exposure in his civilian occupation.

The physician must discuss the audiological evaluations completed during reserve service, to include the shift for the worse noted at the 4000 Hz frequency on the August 1981 and February 1983 evaluations.  The physician must also discuss the significance of the shifts for the worse at the 6000 Hz frequency, even though the 6000 Hz frequency is not a ratable frequency for VA purposes.

The physician must convert the Veteran's in-service entrance pure tone thresholds from ASA standards to ISO-ANSI standards prior to rendering any opinion.  The standard of conversion from ASA to ISO-ANSI and the results of the conversion must be reported in the examination report.  Following the conversion, the physician must discuss the significance, if any, of the improvement shown between the April 1967 and May 1970 enlistment and separation examinations.  

The physician must provide a complete rationale for all opinions provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




